Opinion by
Mr. Justice McGowan,
*612This *613is a second appeal of the case reported in 32 S. C., at page 503. On its trial after the first appeal, the Circuit Judge (Izlar) sustained an oral demurrer upon the ground that the complaint did not state facts sufficient to constitute a cause of action, as the question, whether the judgment assailed “was or was not void, could only be determined upon a direct motion in the court and in the case in which the judgment was rendered.” Defendant appealed.
The coui’t say: “For many good reasons, all the authorities agree that it is of the greatest importance to sustain judgments rendered in regular form by competent courts. Any other policy would make the foundations of property insecure, and produce the utmost confusion. The books are full of authorities that a judgment regular in form, and pronounced by a competent court having jurisdiction, is conclusive — !a.n absolute verity.’ It has been said that the court should contribute its share to that stability which results from a respect for things adjudicated. It may seem a matter of small importance as to what court or by what kind of a proceeding relief should be granted to one who may be entitled to it; but when the relief sought consists in setting aside a judgment for some alleged defect in the proceeding by which it was recovered, it would seem to be eminently fit and proper that the question should be determined by the court and in the case in which the judgment was entered. Courts have large control over their own records. We concur with the Circuit Judge, but we think it is unnecessary to reopen the argument, as the exact point has very lately been decided by this court in the case of Crocker v. Allen, 34 S. C., 452.”
Judgment affirmed.